Case 1:03-cr-01197-SHS Document 180 Filed 03/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT USDC SDNY

DOCUMENT
SOUTHERN DISTRICT OF NEW YORK Soo ICALLY FILED

DOCH
03 CroklOTRHB) 3 //¢ 72020

: NOTICE OF MOTION
— against — : FOR A NEW TRIAL
: PURSUANT TO
UZAIR PARACHA, : RULE 33, FED.R.CRIM.P.

Defendant,
| EILEDUNDERSEAL-9 US s/ sos

---X

 

 

UNITED STATES OF AMERICA,

 

 

 

PLEASE TAKE NOTICE, that upon the annexed Declaration of Joshua L. Dratel, Esq.,
the Exhibits thereto, the accompanying Memorandum of Law, and all prior papers and
proceedings herein, the defendant, UZAIR PARACHA, wili move before the Honorable Sidney
H. Stein, United States District Judge for the Southern District of New York, at the United States
Courthouse located at 500 Pearl Street, New York, New York, as soon as counsel may be heard,
for an order:

(a) _ for a new trial pursuant to Fed.R.Crim.P. 33;

(b) alternatively, a hearing on this motion; and

(c) for any such other and further relief that the Court seems just and proper.

Dated: November 21, 2008
New York, New York

Respectfully submitted

p. YbLo

JOSHUA L. DRATEL
jdratel@joshuadratel.com

AARON MYSLIWIEC
amysliwiec@joshuadratel.com

Law Offices of Joshua L. Dratel, P.C.
2 Wail Street - 3rd Floor

 
To:

Case 1:03-cr-01197-SHS Document 180 Filed 03/18/20 Page 2 of 2

New York, New York 10005
(212) 732-0707

Attorneys for Defendant
Uzair Paracha

THE HON. SIDNEY H. STEIN
UNITED STATES DISTRICT JUDGE

UNITED STATES ATTORNEY
SOUTHERN DISTRICT OF NEW YORK

 
